UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1104


STEVEN R. ESTES,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                       (Tax Ct. No. 16528-11 L)


Submitted:   June 26, 2014                    Decided:    July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven R. Estes, Appellant Pro Se.    Thomas J. Clark, Laurie
Allyn Snyder, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Steven R. Estes appeals from the tax court’s order

upholding the Commissioner of Internal Revenue’s determinations

with respect to Estes’ income tax liability for the 2004, 2005,

and 2006 tax years and upholding the Commissioner’s proposed

collection activities.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the tax court.     Estes v. Comm’r of Internal Revenue, No.

16528-11 L (U.S.T.C. Jan. 27, 2014).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2